             Case 1:20-cr-00188-JSR Document 175 Filed 02/18/21 Page 1 of 5



       quinn emanuel            trial lawyers | los angeles
       865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 | FAX (213) 443-3100




                                                                                                      WRITER’S DIRECT DIAL NO.
                                                                                                                (213) 443-3170

                                                                                                   WRITER’S INTERNET ADDRESS
                                                                                             christayback@quinnemanuel.com



February 18, 2021


The Honorable Jed R. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:      United States v. Weigand, et al., 20 cr. 188

Dear Judge Rakoff:
        On behalf of Defendant Hamid “Ray” Akhavan, undersigned counsel respectfully opposes
Visa’s application to permit Martin Elliot to testify remotely. While sympathizing with Mr. Elliott’s
desire to avoid traveling to testify in person during the COVID-19 pandemic (a desire no doubt
shared by a good many counsel, experts, witnesses, jurors, and other essential contributors), we note
simply that his desire should not override the defendants’ right to face-to-face confrontation.
      I. FACE-TO-FACE CONFRONTATION IS A CORE CONSTITUTIONAL RIGHT
        The Sixth Amendment guarantees that “the accused shall enjoy the right … to be confronted
with the witnesses against him.” U.S. Const. amend. VI. Per the Supreme Court, the “‘core’ of the
Confrontation Clause guarantee” is to “provide the accused an ‘opportunity to challenge his accuser
in a face-to-face encounter in front of the trier of fact.’” United States v. Carter, 907 F.3d 1199,
1206 (9th Cir. 2018) (quoting California v. Green, 399 U.S. 149, 156 (1970)).1
        There is good reason for demanding face-to-face confrontation. “Not only does physical
confrontation at trial serve as a symbol of fairness, but it also promotes reliability, for ‘it is always
more difficult to tell a lie about a person to his face than behind his back.’” Id. at 1206–07 (quoting
Coy v. Iowa, 487 U.S. 1012, 1019 (1988)). “Compelling ‘adverse witnesses at trial to testify in the
accused’s presence’ thus ‘enhances the accuracy of factfinding’ at trial.” Id. at 1207 (quoting
Maryland v. Craig, 497 U.S. 836, 846 (1990)). “So too does ‘compelling witnesses to stand face to
face with the jury’ as they tell their side of the story.” Id. (quoting Green, 399 U.S. at 158).

         1
             Unless otherwise noted, we have omitted internal citations, quotation marks, and
alterations from this letter brief.


       quinn emanuel urquhart & sullivan, llp
       NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG |
       PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS
         Case 1:20-cr-00188-JSR Document 175 Filed 02/18/21 Page 2 of 5




        “These important components of confrontation are lost when the witness is not testifying in
court, regardless of the witness’s … ability to see the defendant on a screen from a distant location.”
Id. (vacating conviction because a witness who was seven months pregnant and hospitalized due to
complications was improperly permitted to testify remotely). Indeed, “[a]ny procedure that allows
an adverse witness to testify remotely necessarily diminishes ‘the profound [truth-inducing] effect
upon a witness of standing in the presence of the person the witness accuses.’” Id. (quoting Coy,
487 U.S. at 1020) (alteration and emphasis in Carter). “[V]irtual ‘confrontations’ … fall short of the
face-to-face standard because they do not provide the same truth-inducing effect.” United States v.
Bordeaux, 400 F.3d 548, 554–55 (8th Cir. 2005). “There are also important practical differences
between face-to-face confrontation and virtual confrontation,” such as “the angle and quality of the
courtroom camera” which can “distort any effort to approximate in-person testimony.” Id. Nor can
the defense ensure that a remote “witness is not being coached or influenced during testimony, and
that the witness is not improperly referring to documents.” Carter, 907 F.3d at 1207. In sum, “[t]he
simple truth is that confrontation through a video monitor is not the same as physical face-to-face
confrontation.” United States v. Yates, 438 F.3d 1307, 1315 (11th Cir. 2006) (en banc) (vacating
conviction because witness was permitted to testify via two-way video).
   II. CRAWFORD V. WASHINGTON REQUIRES FACE-TO-FACE CONFRONTATION
        The Supreme Court’s decision in Crawford v. Washington requires face-to-face confrontation
with a few narrow, historically-grounded exceptions that are not applicable here. 541 U.S. 36, 53–
54 (2004) (abrogating Ohio v. Roberts, 448 U.S. 56 (1980) and holding that the Confrontation
Clause bars “admission of testimonial statements of a witness who did not appear at trial unless he
was unavailable to testify, and the defendant had had a prior opportunity for cross-examination”).
Crawford marked a “sea change” in Confrontation Clause jurisprudence, United States v. James, 712
F.3d 79, 89 (2d Cir. 2013) and made clear “that a face-to-face meeting between an accuser and the
accused [is] an essential part of the confrontation right.” United States v. Cox, 871 F.3d 479, 493
(6th Cir. 2017) (Sutton, J., concurring) (citing Crawford, 541 U.S. at 43–45). “Crawford looked to
the original publicly understood meaning of confrontation to determine” that “the exception-free
words of the [Sixth Amendment’s] guarantee (‘in all criminal prosecutions’)” admits only of narrow,
historically-grounded exceptions. Id. (citing Crawford, 541 U.S. at 42–50).
        Although Mr. Elliott relies upon the Second Circuit’s decision in United States v. Gigante,
166 F.3d 75 (2d Cir. 1999), that decision is irreconcilable with the Supreme Court’s subsequent
decision in Crawford. Gigante held that two-way video testimony does not violate a witness’s Sixth
Amendment rights “upon a finding of exceptional circumstances.” Id. at 81. Under Gigante, two-
way video testimony would be permissible “only when (1) the witness’s testimony is material; (2)
the movant has made good-faith and reasonable efforts to obtain the witness’s presence and is unable
to do so (that is, that the witness is ‘unavailable’ …); and (3) allowing testimony by such means
furthers the interests of justice.” United States v. Buck, 271 F. Supp. 3d 619, 622–23 (S.D.N.Y.
2017). But Gigante relied upon a policy-based reading of the Confrontation Clause, whereby “the
central concern of the Confrontation Clause is to ensure the reliability of the evidence against a
criminal defendant” as tested at trial. Gigante, 166 F.3d at 81 (quoting Craig, 497 U.S. at 845).
        Of course, the Supreme Court’s decision in Crawford fundamentally differs. The Court
focused on history and text to conclude that “the only indicium of reliability sufficient to satisfy
constitutional demands is the one the Constitution actually prescribes: confrontation.” 541 U.S. at
69. In so holding, the Supreme Court expressly declined to “replac[e] categorical constitutional

                                                  2
           Case 1:20-cr-00188-JSR Document 175 Filed 02/18/21 Page 3 of 5




guarantees with open-ended balancing tests.” Id. at 67–68. Simply stated, Gigante exemplifies the
sort of approach that the Supreme Court in Crawford rejected, quite pointedly.
         Faced with such an irreconcilable conflict between earlier Second Circuit and later Supreme
Court precedent, this Court should apply the later Supreme Court precedent. “Lower courts are
bound by Second Circuit precedent unless it is expressly or implicitly overruled by the Supreme
Court.” Ntsebeza v. Ford Motor Co. (In re S. African Apartheid Litig.), 15 F. Supp. 3d 454, 459–60
(S.D.N.Y. 2014) (emphasis added). This means “that a decision of the Second Circuit is binding
unless it has been called into question by an intervening Supreme Court decision … or unless and
until its rationale is overruled, implicitly or expressly, by the Supreme Court.” Id. (quoting United
States v. Agrawal, 726 F.3d 235, 269 (2d Cir. 2013) (Pooler, J. dissenting), in turn quoting United
States v. Santiago, 268 F.3d 151, 154 (2d Cir. 2001) and In re Sokolowski, 205 F.3d 532, 535 (2d
Cir. 2000)).
        Because Gigante is no longer good law post-Crawford, this Court may deny Mr. Elliott’s
request without analyzing that claimed exception. Cf. Carter, 907 F.3d at 1208 n.4 (“We agree with
the Eighth and Eleventh Circuits that Gigante is an outlier.”). As noted above, Gigante calls for the
very sort of “open-ended balancing test” that Crawford condemns. 541 U.S. at 68. At a minimum,
Gigante has been “called into question” by Crawford, Santiago, 768 F.3d at 154, such that grant of
any exception pursuant to Gigante would call into question the constitutionality of the upcoming
trial. After Crawford, the constitutional command is clear and dispositive: Face-to-face
confrontation is required.2
   III. EVEN UNDER GIGANTE, REMOTE TESTIMONY IS NOT WARRANTED
       Even if this Court were to apply Gigante, this narrow exception to an otherwise ironclad
guarantee of face-to-face confrontation should remain narrow—whereas grant of Mr. Elliott’s
request would risk broadening it into more of the rule than the exception amidst COVID-19.
Notably, Gigante differed markedly in its facts. There, the witness “was in the final stages of
inoperable cancer,” making travel all but impossible. Id. at 79. Here, by contrast and as in

       2
           Nor has Visa satisfied the Craig standard, to the extent that intermediate standard might
alternatively apply. Craig held that “a defendant’s right to confront accusatory witnesses may be
satisfied absent a physical, face-to-face confrontation at trial only where” (1) the “denial of such
confrontation is necessary to further an important public policy,” and (2) “the reliability of the
testimony is otherwise assured.” 497 U.S. at 850. In light of Crawford, however, Craig should be
limited “to the specific facts [on which] it [was] decided: a child victim may testify against the
accused by means of one-way video (or a similar Craig-type process) when the trial court finds,
consistently with statutory authorization and through a case-specific showing of necessity, that the
child needs special protection.” Michigan v. Jemison, 952 N.W.2d 394, 400 (Mich. 2020). Even if
Craig still applied beyond its facts, “[w]hat is ‘necessary’ is a high bar” and neither COVID-19 nor
Mr. Elliott’s health conditions (which are widely shared) make it “necessary” for him to testify
remotely. United States v. Casher, 2020 U.S. Dist. LEXIS 106293, at *4–6 (D. Mont. June 17,
2020) (applying Craig to deny witness request to testify via two-way video conference); United
States v. Pangelinan, 2020 U.S. Dist. LEXIS 157465, at *5–12 (D. Kan. Aug. 31, 2020) (same); see
also United States v. LaGuardia, No. 19-CR-893 (LAK), ECF No. 78 (S.D.N.Y. Oct. 20, 2020).


                                                 3
         Case 1:20-cr-00188-JSR Document 175 Filed 02/18/21 Page 4 of 5




Pangelinan, “although [the witness] has some health issues, there is no evidence that [he is]
physically unable to travel like the witness[] in Gigante.” 2020 U.S. Dist. LEXIS 157465, at *10.
And even Gigante recognized that “[t]here may well be intangible elements of the ordeal of
testifying in a courtroom that are reduced or even eliminated by remote testimony.” 166 F.3d at 81.
        The instant application calls for drastic expansion of what can qualify as an “exceptional
circumstances” under Gigante, even while it is dubious that Gigante retains any vitality. Visa
essentially asks the Court to adopt a blanket COVID-19 exception to the Sixth Amendment. But
such an exception would swallow the rule. If COVID-19 constitutes an “exceptional circumstance,”
then Gigante would arguably permit every witness at this trial—all of whom have their own specific
health and family worries, and wrestle with varying logistics for getting to and from court—to testify
remotely. Certainly, appearing in person entails some risk for everyone. Indeed, two lawyers on Mr.
Akhavan’s defense team are unable to attend trial because of COVID-19. A malleable, forgiving
approach to exceptions threatens to eviscerate the defendants’ Confrontation Clause rights.
Relatedly, Visa raises the general burdens associated with requiring Mr. Elliott to travel and
quarantine during the pandemic. But those burdens cannot suffice to exempt a witness from
testifying in person if there are to be any trials before vaccines are fully available.
        Visa also discounts the protocols the Court has adopted to ensure the safety of all trial
attendees, including witnesses, jurors, and court staff. The Court was well aware of the risks that
would inevitably arise in holding a trial during the pandemic, and it has taken care to account for
them. Visa has no more basis than anyone else does now to express dissatisfaction with the Court’s
considered judgment that its COVID-19 protocols are adequate to protect the safety of all trial
participants. Indeed, granting the instant request would call into question the soundness of the
protocols this Court has fashioned and relied upon to protect everyone other than Mr. Elliott.
        Visa protests that it is concerned with the risk that Mr. Elliot might contract COVID-19 while
traveling. But this does not distinguish Mr. Elliot from other trial participants. In New York City, it
is virtually certain that some of those who are required to attend trial will travel to the court via
public transit, and some may do so daily. If anything, the risks to jurors and anyone else who travels
to the courthouse via public transit may be greater than the risks Mr. Elliott faces from traveling to
New York City (notably, Mr. Elliott does not attempt to compare the risks of plane travel, which has
proved to be quite safe, to any other form of travel). Over the course of the trial, it is possible
(indeed, perhaps likely) that trial participants who travel to the courthouse via public transit will
spend more hours traveling in the aggregate than Mr. Elliott will. That Mr. Elliott must travel to
New York should not excuse him from the requirement that he testify in person.
        Mr. Elliott asserts that he should not be required to testify in person because he and his wife
are the “primary caregivers” for his elderly mother-in-law. Elliot Dec. ¶ 2. As in Pangelinan—in
which a witness who resisted testifying in person proffered that she was responsible for caring for
“her two young children and her elderly mother,” 2020 U.S. Dist. LEXIS 157797, at *4—the Court
should hold this is insufficient to override the defendants’ right to face-to-face confrontation.
       Mr. Elliott also asserts that he




                                                  4
              Case 1:20-cr-00188-JSR Document 175 Filed 02/18/21 Page 5 of 5




                                                        The Court should hold the same here.
         Even assuming arguendo that Visa has satisfied Gigante’s “exceptional circumstances”
requirement, the defense respectfully submits that Visa has not made a good-faith effort to produce a
witness for trial. Counsel for Visa first raised this issue with counsel for Mr. Akhavan in early
November 2020, apparently after being approached by the government. In the three-and-a-half
months that have elapsed since then, Visa could have considered offering a different trial witness
who lives in New York City. Instead, however, Visa elected to designate a San-Francisco-based
witness as its trial witness and to wait until the eleventh hour before raising this issue with the Court.
As noted above, the defense has reason to believe that the government has also been aware of this
issue for some time. Yet the government also sat mum, even though it was preparing Mr. Elliott to
testify at trial and producing Jencks Act material for him. The defendants should not be prejudiced
in any way—let alone made to suffer a violation of their bedrock constitutional rights on the eve of
trial—as a result of Visa’s and the government’s questionable choices.
         Finally, Visa attempts to downplay the significance of Mr. Elliott’s testimony by
characterizing him as a “process witness.” Whether he is a “process witness” is not a valid
consideration under Gigante, which requires only that the proposed testimony be “material.” Visa
itself concedes that Mr. Elliott’s testimony meets that operative standard. In any event, contrary to
Visa’s insinuations, questions about what Visa’s policies did (or did not) require and how Visa did
(or did not) enforce those policies are among the most critical questions in this case. The defense
should not be denied the benefit of a vigorous cross examination on these important topics, which
may make the difference between conviction and acquittal.3
Respectfully Submitted,



Christopher Tayback

CC: AUSAs Emily Deininger, Nicholas S. Folly, and Tara LaMorte
09820-00002/12565803.1




          3
           It is striking that the government has decided to take no position on Visa’s request, after
earlier expressing concern about minimizing any appellate exposure. Specifically, the government
insisted on an in-person Curcio hearing to address a potential conflict of interest on the part of Mr.
Akhavan’s counsel. It did so purportedly to ensure that there was no ground on which Mr. Akhavan
could seek an appeal based on the purported conflict if he is convicted. Yet Visa’s request now
presents a far more substantial risk of reversal, even as the government sits silent about it. Without
speculating about the government’s motivations, it is worth noting that Visa’s application poses an
obvious risk of gamesmanship on the part of prosecutors and witnesses who may wish to avoid
having their testimony subjected to the crucible of in-person cross-examination.


                                                    5
